DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 24, 2020.  Claims 4-6 and 14 have been cancelled.  Thus, claims 1-3, 7-13 and 15 are pending.  Claims 1 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Drawings
The drawings are objected to because every box in the drawing should have a descriptive label on it (See Figures 1-3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,829,149 to Garimella et al. (hereinafter “Garimella”).
Claims 1-3, 7-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garimella.
With respect to independent claims 1 and 15, Garimella discloses receiving a target trajectory signal indicative of a predetermined trajectory (see col. 6, lines 7-10: the predictive model 104 may receive a desired trajectory (i.e., the reference trajectory command 118) that may specify a desired steering angle, desired steering rate, and/or desired longitudinal velocity.); 
generating a control signal adapted to steer the autonomous vehicle device along the predetermined trajectory (see col. 32, lines 7-41: The predictive model 104 may provide the predicted state 124 to the MPC optimizer 110, which may determine a control torque command 
for at least one of a number of iterations: 
steering the autonomous vehicle device along the predetermined trajectory, the steering of the autonomous vehicle device comprising feeding the control signal to the autonomous vehicle device (see col.13, lines 38-  The predictive model 104 may include a physics function 120 and/or an ML model 122. In some examples, the predictive model 104 may receive the reference trajectory command 118 and determine a predicted state 124,  xi T, of the steering system from a reference trajectory command 118. The predictive model 104 may serve as a transition function that predicts the next state of the system for a model-predictive control system.); 
measuring an actual trajectory followed by the autonomous vehicle device in response to being steered according to the control signal (see col. 13, lines 38-42:  governing the steering system 106 includes determining a steering torque, τcmd, to govern (command) a steering actuator 114 to track a reference steering trajectory 118, given by reference steering angle, δr; steering rate, δr; and/or longitudinal velocity, νx r ); 
recording an actual trajectory signal indicative of the measured actual trajectory (see col. 11, line 67 – col. 12, line 1: the vehicle states may be recorded in addition to the actual (measured) response of the vehicle.); and 
determining, using an iterative learning control device, an altered control signal based on at least the control signal, the actual trajectory signal, and the target trajectory signal (see col. 9, lines 53-60:  the discussion of the neural network block 206(1) may be iterated for subsequent blocks of the neural network, where the example includes multiple neural network blocks. In some examples, current controls 208, ui T, and previous outputs (the previously predicted state 210), x1+1, are input into the neural network block 206(1).), 

altering the control model based on the control signal and the actual 3Attorney Docket No.: 11371-20166A (2018P05659WOUS) trajectory signal; and altering the control signal based on the altered control model (see col. 11, line 62 – col. 12, line 6:  neural network weights of the neural network layers 204 and physics function 202 parameters may be optimized using time series data collected from driving a vehicle along variable curvature paths with different desired longitudinal velocities.  In such examples, the vehicle states may be recorded in addition to the actual (measured) response of the vehicle.  As such, a cost may be calculated between the desired response and the actual (measured) response and back-propagated through the layers to determine weights and biases.  In some examples, the steering dynamics are controlled using a preliminary PID controller during the data collection phase.), 
wherein altering the control model comprises altering the control model so as to reduce a deviation between the actual trajectory signal and the predicted trajectory signal generated by the control model from the control signal, and wherein altering the control signal comprises altering the control signal so as to reduce a deviation between the predicted trajectory signal, generated by the altered control model from the altered control signal, and the target trajectory signal (see col.6, lines 27-41 and col. 8, lines  4-18:  the predictive model 104 may receive a desired trajectory (i.e., the reference trajectory command 118) that may specify a desired steering angle, desired steering rate, and/or desired longitudinal velocity. The predictive model 104 may output a predicted state 124 made by the physics function 120 and/or the ML model 122. The predictive model 104 may provide the predicted state 124 to the MPC optimizer 110, which may determine a control torque command 126. The MPC optimizer 110 may transmit the control torque command 126 to the steering system 106 of the vehicle 100 to achieve the desired steering angle, desired steering rate, and/or desired forward velocity to achieve a resultant trajectory that corresponds to the desired trajectory.  The steering system controller 112 may include a PID (proportional-
With respect to dependent claim 2, Garimella discloses wherein recording the actual trajectory signal comprises recording the actual trajectory signal in a memory device while the autonomous vehicle device is being steered, and wherein the determining of the altered control signal is carried out after the autonomous vehicle device has been steered (see col. 5, lines 33-48 and col. 16, lines 45-67:   The planner 102 of the vehicle 100 may include instructions stored on a memory that, when executed by processor(s), configure the processor(s) to generate data representative of a trajectory of the autonomous vehicle 100, for example, using data representing a location of the autonomous vehicle 100 in its environment and other data, such as local pose data.  In some examples, the trajectory may include a position to which the autonomous vehicle desires to move.  In some examples, the planner 102 may also be configured to determine projected trajectories predicted to be executed by the autonomous vehicle 100.  In some examples, the planner 102 may substantially continuously (e.g., every 1 or 2 milliseconds) generate a plurality of potential trajectories with which to control the autonomous vehicle 100, and may select one of the trajectories with which to control the vehicle. The planner 322 may include instructions stored on memory 306 that, when executed by the processor(s) 304, configure the processor(s) 304 to generate data representative of a trajectory of the example vehicle system 302, for example, using data representing a location of the example vehicle system 302 in its environment and other data, such as local pose data.  In some examples, the planner 322 may 
With respect to dependent claim 3, Garimella discloses using the altered control signal as the control signal for a subsequent iteration of the number of iterations (see col. 9, line 54 - col. 10, line 7:  It is understood that the discussion of the neural network block 206(1) may be iterated for subsequent blocks of the neural network, where the example includes multiple neural network blocks. In some examples, current controls 208, ui T, and previous outputs (the previously predicted state 210), x1+1, are input into the neural network block 206(1). Note that the controls 208 (e.g. a torque input and/or a longitudinal velocity) and predicted state 210 (e.g. steering angle, steering angle rate, lateral velocity and/or yaw rate) may be initialized for the first block since, in some examples, no controls and/or previous state may be known.  These inputs (or at least the previously predicted state) may be initialized by setting the input current state to equal a measured state 128. Note that, as referred to herein, in some examples, the neural network block may recur its own output predicted state as an input—this is referred to herein as a previously predicted state and/or as a current state, when it is being discussed as an input.).  
With respect to dependent claim 7, Garimella discloses wherein the altering of the control model, the altering of the control signal, or the altering of the control model and the altering of the control signal are performed under a constraint imposed on the autonomous vehicle device (see col. 20, lines 6-28:  inputting data representing a state of dynamics of the steering system and data representing controls exerted on components of the steering system into a machine-learning 
With respect to dependent claim 8, Garimella discloses wherein measuring the actual trajectory comprises determining an actual parameter related to the actual trajectory, wherein the control model is further configured to generate a predicted parameter related to the predicted trajectory (see col. 2  line 62 – col. 3, line 11:  the physics function and the ML model may receive a current state of the steering system (e.g., current steering angle, steering rate, yaw, and lateral velocity measured by sensors of the system or provided by a former block of the predictive model or a previous output of the predictive model) and current controls applied to the system (e.g., applied steering torque, longitudinal velocity) to determine a predicted state (e.g., predicted steering angle, steering rate, yaw, and/or lateral velocity).  The predicted state may be a next state (e.g., predicted state of the steering machine 0.5 seconds in the future, or 3 milliseconds in the future, depending on pre-determined block size) and/or any of the next N number of states (e.g., predicted state of the steering machine 0.5 seconds, 1 second, and 1.5 seconds in the future for next three states, in one example).  Of course, any period of time for prediction or any number of states are contemplated herein.), 
wherein altering the control model comprises altering the control model so as to reduce a deviation between the actual parameter and the predicted parameter generated by the control model, altering the control signal comprises altering the control signal so as to reduce a deviation 
With respect to dependent claim 10, Garimella discloses wherein altering the control model, altering the control signal, or altering the control model and altering the control signal comprises altering the control model, altering the control signal, or altering the control model and altering the control signal in a number of iterations (see col. 9, line 54 - col. 10, line 7:  It is i T, and previous outputs (the previously predicted state 210), x1+1, are input into the neural network block 206(1). Note that the controls 208 (e.g. a torque input and/or a longitudinal velocity) and predicted state 210 (e.g. steering angle, steering angle rate, lateral velocity and/or yaw rate) may be initialized for the first block since, in some examples, no controls and/or previous state may be known.  These inputs (or at least the previously predicted state) may be initialized by setting the input current state to equal a measured state 128. Note that, as referred to herein, in some examples, the neural network block may recur its own output predicted state as an input—this is referred to herein as a previously predicted state and/or as a current state, when it is being discussed as an input.).    
With respect to dependent claim 11, Garimella discloses wherein the autonomous vehicle device is an autonomous motor vehicle (see col. 3, lines 24-27:  a predictive model that includes both a physics function and an ML model, the physics function and the ML model may each be configured to model dynamics of the steering system of an autonomous vehicle.).  
With respect to dependent claim 12, Garimella discloses wherein the autonomous vehicle device is a simulator device configured to simulate a motor vehicle under design (see col. 2, lines 25-30:  where only an FP model is used, the steering torque determined by the FP model may be transmitted to a steering controller, such as, for example, an embedded proportional-integral-derivative controller (PID controller), which in turn may govern a steering actuator (e.g., power-steering motor) to track the steering torque.).
With respect to dependent claim 13, Garimella discloses wherein generating a control signal comprises generating the control signal from control input obtained by manually: autonomously, or manually and autonomously steering the autonomous vehicle device (see col. 7, lines 47-51:  The ML model 122 may be configured to model the steering dynamics of the autonomous vehicle according to learned parameters learned from observing control torques .  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661